DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted 8/23/2019 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 8, 11, 12, 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Herlik US 6354152.
(Abstract; Figure 1, #12 on #13; Column 5, lines 10-30), comprising- at least one combination of an intelligent sensor which is positively connected to the structure and/or hollow body to be monitored (Figure 1, #12 on #13), and a radio unit connected to the sensor for transmitting the data obtained by the sensor (Column 7, lines 51-63), wherein the intelligent sensor is an ultrasonic transit time measurement sensor (Column 5, line 62 to Column 6 line 7).”

As to claim 2, Herlik teaches “A method for non-destructive structure monitoring of a structure and/or hollow body made of a metallic material, a fibre-reinforced plastic or hybrid materials (Abstract; Figure 1, #12 on #13; Column 5, lines 10-30), comprising obtaining a transmission of data by an intelligent sensor, which is positively connected to the structure and/or hollow body to be monitored (Figure 1, #12 on #13), by a radio unit connected to the sensor (Column 7, lines 51-63), wherein the intelligent sensor is an ultrasonic transit time measurement sensor (Column 5, line 62 to Column 6 line 7).”

As to claim 5, Herlik teaches “wherein the hollow body is one of a reactor or tube of steel, fiber composites or a hybrid material thereof Column 5, lines 25-30).”

As to claim 8, Herlik teaches “in which several structures and/or hollow bodies are monitored simultaneously and autonomously (Figure 1).”

(Figure 1, #18, 22; Column 7, lines 51-63).”

As to claim 12, Herlik teaches “wherein the data acquisition unit is designed in such a way that the structural information derived from the data processing is automatically transmitted to mobile terminal devices (Figure 1, #18, 22; Column 7, lines 51-63).”

As to claim 16, Herlik teaches “whereby the data evaluation is suitable for SHM and/or CMS (Abstract; Figure 1, #12 on #13; Column 5, lines 10-30).”


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3, 10, 13, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herlik US 6354152 in view of Steinhoff US 20120297881.

Steinhoff teaches “the sensor probe operating in the frequency range from 4 to 8 MHz. ([0006]).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the teachings of Steinhoff and Herlik. It is known to adjust the frequency range of ultrasonic transducers. This is based on the material being tested and the material of the transducer itself. Optimizing the range in order to increase the accuracy would be obvious since the frequency range is taught by the prior arts which also inspect a metallic structure using ultrasonic transducers. 

As to claim 10, Steinhoff teaches “further comprising at least one gateway installation to which the data of a defined group are first transmitted to sensors (Figure 1, 31 [0019] and [0020]).”

As to claim 13, Herlik teaches “a plurality (Figure 1).”
Steinhoff teaches “gateway installations are provided so as to result in contiguous or overlapping monitoring areas (Figure 1, 31 [0019] and [0020]).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the teachings of Steinhoff and Herlik. It is known to have multiple structures being monitored at once as well as having communication means between the processor and transducers. This allows for an accurate measurement across multiple structures. 

(Figure 1; [0035]).”

As to claim 18, Steinhoff teaches “wherein the system is used in connection with an online prediction of maintenance (Figure 1; Figure 3; [0035]).”

Claims 4, 6, 9, 14, 15, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herlik US 6354152.
As to claim 4, Herlik teaches the use of a radio for transmitting data from the sensor to an analyzing unit (Column 7, lines 51-63) but does not teach the frequency range of the radio.
It would have been obvious to one of ordinary skill in the art before the filing of the invention to arrive at the limitation of “the frequency range from 850 to 950 MHz, in particular 864 MHz or 915 MHz, wherein the radio unit is preferably a short-range radio unit according to ETSI EN 300 328 V1.7.1.” Using a frequency range for radio transmissions is well known in the art and the range can depend on the type of radio, type of data being transmitted and materials the signal needs to pass to reach a computer/processor. The range is very dependent on the application and location of the sensor, therefore adjusting the operational range of the radio would involve routine skill in the art. As for the type of radio, this also depends on the application and with the prior art already teaching that a radio can be used for wireless transmission, using one radio over another is just a simple substitution of well-known elements. 

As to claim 6, Herlik teaches “structure/hollow body (Figure 1, #12).” Herlik does not explicitly teach “to be monitored is in a temperature range from -20 to 400°C”


As to claim 9, Herlik teaches “he multiple structures and/or hollow bodies (Figure 1).” Herlik does not teach “are part of a plant, for example in the chemical industry, refineries, pipelines or offshore structures.”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to monitor structures or bodies that are a part of a plant, for example in the chemical industry, refineries, pipelines or offshore structures. It does not matter what the subject under test is in terms of if it is a plant, pipeline, vehicle or offshore structure since the prior arts teach that transducers can be used on metallic, wood or composite structures. It involves routine skill in the art to use a known testing method on structures located in different types of structures. 

As to claim 14, Henrik teaches “wherein the combination of sensor and radio unit is designed to be active (Column 12, line 9 teaches a battery).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention for the system to be “or a period of at least 96 months without external energy supply.” Batteries are well known in the art and based on the application and location of the system, one of ordinary skill in the art would utilize a battery with a desired power level for operation over a period of time. 

(Column 7, lines 26-50. Securing a transducer to a structure is known in the art and using one method over another only involves routine skill in the art. Based on the teachings on Herlik, one of ordinary skill in the art could have arrived at the claimed invention).”

As to claim 18, Herlik teaches “wherein the temperature of the structure/hollow body to be monitored is in a temperature range from 80 to 120°C (Column 1, lines 12-20 teach environments which have a great range of operating temperatures where in the structural element under test is measured).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to monitor a known element at a desired temperature range. The prior art teaches the same structural units as the claimed invention, and depending on the application and location of the elements, one of ordinary skill in the art could monitor the structure across the claimed range. 

As to claim 19, Herlik teaches “wherein the temperature of the structure/hollow body to be monitored is in a temperature range from 200 to 400°C (Column 1, lines 12-20 teach environments which have a great range of operating temperatures where in the structural element under test is measured).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to monitor a known element at a desired temperature range. The prior art teaches the same structural units as the claimed invention, and depending on the application and location of the elements, one of ordinary skill in the art could monitor the structure across the claimed range. 
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herlik US 6354152 in view of Seuthe US 10288586.
As to claim 7, Herlik teaches the probe contacting the structure (Figure 1) but does not teach a plastic layer between the probe and structure.
Seuthe teaches “wherein a plastic layer of defined thickness is provided between the probe of the sensor and the structure and/or hollow body to be monitored (Figure 1, #2 is the probe and #10 is a plastic sheath; Column 8, lines 23-36).”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARUN SINHA whose telephone number is (571)270-3993.  The examiner can normally be reached on Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TARUN SINHA/Primary Examiner, Art Unit 2863